PER CURIAM.
Upon reconsideration of this case in light of Washington v. Recuenco, 548 U.S. ___, 126 S.Ct. 2546, 165 L.Ed.2d 466 (2006), we reverse the judgment of the Court of Appeals insofar as it held defendant's sentence was imposed in violation of the Sixth Amendment to the United States Constitution, 166 N.C.App. 106, 177-18, 602 S.E.2d 4, 12 (2004), and remand to that court for further proceedings not inconsistent with this Court's decision in State v. Timothy Earl Blackwell, ___ N.C. ___, ___ S.E.2d ___, 2006 WL 3690958 (2006). However, the portion of the Court of Appeals opinion finding no prejudicial error in defendant's convictions as specified in that opinion remains undisturbed.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.